Order filed February 8, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-17-00792-CV
                                    ____________

           OSCAR MACIAS AND MODESTA JAIMEZ, Appellants

                                        V.

  ESTABAN IZAXZAGA, EDNA JAIMEZ, GUADALUPE HERNANDEZ,
       RAYMOND IZAZAGA, AND LENORA IZAZAGA, Appellees


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-19236

                                    ORDER
      Appellants’ brief was due January 19, 2018. No brief or motion for
extension of time has been filed.

      Unless appellants file a brief with this court on or before February 19,
2018, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM